884 F.2d 1389Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Byrd MILLER, Plaintiff-Appellant,v.Loretta BRIGGS, Assistant District Attorney, Forsyth County,Mike Barker, Winston-Salem Police Officer Juvenile Division,Beverly Broyles, Forsyth County Department of SocialServices, Bruce Sandspree, Forsyth County Department ofSocial Services, Rosetta E. Harrison, Defendants-Appellees.
No. 89-6627.
United States Court of Appeals, Fourth Circuit.
Submitted June 27, 1989.Decided Aug. 15, 1989.Rehearing and Rehearing In Banc Denied Sept. 20, 1989.

James Byrd Miller, appellant pro se.
Before WIDENER, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
James Byrd Miller appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Miller v. Briggs, C/A No. 89-124-WS (M.D.N.C. Apr. 24, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.